NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



S.T.L.,                                       )
                                              )
              Appellant,                      )
                                              )
v.                                            )          Case No. 2D15-3964
                                              )
STATE OF FLORIDA,                             )
                                              )
              Appellee.                       )
                                              )

Opinion filed July 1, 2016.

Appeal from the Circuit Court for
Hillsborough County; Manuel A. Lopez,
Judge.

Howard L. Dimmig, II, Public Defender, and
Brooke Elvington, Assistant Public Defender,
Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee


PER CURIAM.

              In this Anders 1 appeal, we find no error in the disposition or the sentence,

but we remand for the circuit court to correct a scrivener's error in the disposition order.

S.T.L. entered a plea of no contest to the offenses of possession of marijuana and



              1Anders   v. California, 386 U.S. 738 (1967).
possession of drug paraphernalia. The circuit court withheld adjudication and gave her

a judicial warning. However, the following three options are checked on the disposition

order: "Adjudication of delinquency is withheld," "The child is adjudicated delinquent,"

and "The child is given a Judicial Warning." The disposition order is remanded for the

circuit court to correct the scrivener's error to reflect that adjudication of delinquency

was withheld and the child was given a judicial warning.

              Affirmed; remanded to correct scrivener's error.



CASANUEVA, SILBERMAN, and KELLY, JJ., Concur.




                                             -2-